DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 12 August 2022 is acknowledged, the pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 12 April 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian W. Oaks on 09 September 2022.

The application has been amended as follows: 

1.  (Currently Amended)  A method 
	heat pressing material layers to form [[an]] a rectangularly shaped enclosure part for a portable information handling system, wherein the material layers include:
		a first fiber-reinforced thermoplastic outer layer including a first surface;
		a core thermoplastic layer comprising a plurality of thermoplastic film layers and a hexagonal pattern including cell walls forming hexagonal cells and multiple voids within each hexagonal cell separated by ribs each having a thickness of less than that of the cell walls; [[and]]
		a second fiber-reinforced thermoplastic outer layer including a second surface; and[[.]]
		a thermoplastic attachment feature bonded to the second fiber-reinforced thermoplastic outer layer at the second surface;
	wherein the thermoplastic attachment feature enables assembly of the enclosure part to the portable information handling system, and wherein the thermoplastic attachment feature includes a plurality of boss clusters, each boss cluster of the plurality of boss clusters provides a plurality of attachment points that are configured to attach the enclosure part to the portable information handling system and that protrude from the second surface of the second fiber-reinforced thermoplastic outer layer and a thermoplastic attachment layer covering the second surface of the second fiber-reinforced thermoplastic outer layer to enable attachment to the portable information handling system;
	wherein the thermoplastic attachment feature shares a common thermoplastic material with the second fiber-reinforced thermoplastic outer layer; and
	wherein a ratio of a maximum diagonal dimension to a minimum thickness of the enclosure part is between 170 and 400.
	
	2.  (Original)  The method of claim 1, further comprising:
	prior to the heat pressing, die cutting the core thermoplastic layer to remove thermoplastic material and reduce a density of the core thermoplastic layer, wherein the die cutting hexagonally patterns the core thermoplastic layer.

	3.  (Original)  The method of claim 1, wherein the heat pressing consolidates the material layers, and wherein each of the material layers comprise at least one of: polycarbonate and polysulfonate.

	4.  (Original)  The method of claim 1, further comprising:
	prior to the heat pressing, treating the thermoplastic film layers with a foaming agent to generate a foam structure in the thermoplastic film layers that reduces a density of the thermoplastic film layers.

	5.  (Original)  The method of claim 1, wherein the first fiber-reinforced thermoplastic outer layer and the second fiber-reinforced thermoplastic outer layer each comprise woven-fiberglass-reinforced thermoplastic material.

	6.  (Rejoined)  The method of claim 1, wherein the first fiber-reinforced thermoplastic outer layer and the second fiber-reinforced thermoplastic outer layer each comprise:
	a first thermoplastic tape layer comprising unidirectional carbon fibers having a first orientation of the unidirectional carbon fibers; and
	a second thermoplastic tape layer comprising unidirectional carbon fibers having a second orientation of the unidirectional carbon fibers, wherein the second orientation is different from the first orientation.
	7.  (Currently Amended)  The method of claim 1, wherein the material layers further comprise:
	a finishing layer covering the first fiber-reinforced thermoplastic outer layer, wherein the finishing layer[ forms an exterior surface of the enclosure part.

	8-10.  (Canceled)  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to form a composite article by heat pressing a number of material layers together, while it is generally known for such material layers to comprise one or more fiber-reinforced layers in addition to a core honeycomb layer, while it is generally known to utilize such a composite article as an enclosure part, including for example for an information handling system, and while it is generally known to provide such an enclosure part with one or more attachment features facilitating assembly with such a handling system, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed heat pressing is performed using each of the claimed material layers, with the claimed thermoplastic attachment feature being bonded to the claimed second fiber-reinforced thermoplastic outer layer at the claimed second surface, the thermoplastic attachment feature including the claimed boss clusters each of which provides a plurality of attachment points that are configured to attach the enclosure part to the information handling system and that protrude from the second surface and a thermoplastic attachment layer covering the second surface, with the attachment feature sharing a common thermoplastic material with the second outer layer, and with the claimed ratio of maximum diagonal dimension to minimum thickness being provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742